Citation Nr: 0737240	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1.  Whether the severance of service connection for 
hypertension was proper?  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for claimed tinea 
pedis, to include as secondary to service-connected diabetes 
mellitus type II (DM).  

4.  Entitlement to service connection for claimed impotence, 
to include as secondary to service-connected DM.  

5.  Entitlement to service connection for claimed glaucoma, 
to include as secondary to service-connected disability.  

6.  Entitlement to service connection for claimed peripheral 
neuropathy of the upper extremities, to include as secondary 
to DM.  

7.  Entitlement to service connection for claimed peripheral 
neuropathy of the lower extremities, to include as secondary 
to DM.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1969 
to July 1971.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2007, and a copy of the transcript is of record.  

The veteran withdrew the issues of service connection for a 
claimed gastrointestinal disability and a claimed disability 
manifested by high cholesterol at his September 2007 hearing, 
and these issues are no longer part of this appeal.  

Service connection was granted for hypertension by rating 
decision in November 2002.  A May 2003 rating decision 
proposed to sever service connection based on the receipt of 
additional evidence.  

After providing the required notice, a September 2003 rating 
decision formally severed service-connection for 
hypertension, effective on December 1, 2003.  The veteran 
timely appealed the severance of service connection for 
hypertension.  



FINDINGS OF FACT

1.  The rating decision in November 2002 that granted service 
connection for hypertension is not shown to have involved 
clear and unmistakable error.  

2.  There is no diagnosis on file of an innocently acquired 
psychiatric disorder or evidence of a verified service 
stressor.  

3.  The veteran's tinea pedis is not shown to be due to any 
event or incident of active service or to be caused or 
aggravated by the service-connected DM.  

4.  The veteran's impotence is not shown to be due to any 
event or incident of active service or to have been caused or 
aggravated by his service-connected DM.  

5.  The veteran's glaucoma is not shown to be due to any 
event or incident of his service or to be caused or 
aggravated by service-connected disability.  

6.  The veteran has peripheral neuropathy of the upper 
extremities that as likely as not is caused by the service-
connected DM.  

7.  The veteran has peripheral neuropathy of the lower 
extremities that as likely as not is caused by the service-
connected DM.  



CONCLUSIONS OF LAW

1.  The severance of service connection for hypertension is 
not proper and is void ab initio.  38 U.S.C.A. §§ 1110, 5109A 
(West 2002); 38 C.F.R. §§ 3.105(d), 3.310 (2007).  

2.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The veteran is not shown to have a disability manifested 
by tinea pedis due to disease or injury that was incurred in 
or aggravated by service or that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).  

4.  The veteran is not shown to have a disability manifested 
by impotence due to disease or injury that was incurred in or 
aggravated by service or that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).  

5.  The veteran is not shown to have a disability manifested 
by glaucoma due to disease or injury that was incurred in or 
aggravated by service or that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).  

6.  By extending the benefit of the doubt to the veteran, his 
disability manifested by peripheral neuropathy of the upper 
extremities is proximately due to or the result of the 
service-connected DM.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

7.  By extending the benefit of the doubt to the veteran, his 
disability manifested by peripheral neuropathy of the lower 
extremities is proximately due to or the result of the 
service-connected DM.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

In cases involving the severance of service connection, which 
is an action initiated by the RO as opposed to the veteran, 
there are particular notification and assistance procedures 
that VA must perform.  38 C.F.R. § 3.105(d), (i).  The 
required procedures were complied with, as discussed below.  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
service connection issues decided herein.  

In September 2002, December 2002, July 2003, and September 
2003, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection for the disabilities at issue.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the December 2002 letter.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed about 
relevant information on disability ratings and effective 
dates in the event that any of his claims was granted.  
However, with respect to his claims that are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Several VA examination 
reports are on file, including in March 2007.  

Although there is no nexus opinion on file on whether the 
veteran has PTSD due to service, none is required in this 
case.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed PTSD; 
establishes a verified service stressor; and indicates 
that the claimed disability may be associated with the in-
service stressor.  38 C.F.R. § 3.159(c)(4).  Because not 
all of these conditions have been met, as will be 
discussed, a VA examination is not necessary with regard 
to this issue.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, No. 040093, slip op. at 6 (Vet. App. 
Nov. 15, 2006); Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

CUE is defined as "a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

In accordance with section 3.105(a), to determine whether CUE 
was present in a prior decision, either the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time must have been 
incorrectly applied.  

The error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award.  See 
Stallworth, No. 04-0093, slip op. at 7; Daniels, 10 Vet. App. 
at 480; Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  

The regulation specifically allows a change in medical 
diagnosis to serve as a basis for severance, and the Court in 
Venturella reasoned that this language clearly contemplates 
the consideration of evidence acquired after the original 
grant of service connection.  If "the Court were to conclude 
that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record." 10 Vet. 
App. at 342-43.  


Severance of Service connection

In this case, the RO granted service connection for 
hypertension by rating decision in November 2002.  It was 
proposed in a May 2003 rating decision that service 
connection be severed, and the veteran was notified of this 
proposal in June 2003 and given 60 days to submit additional 
evidence.  A September 2003 rating decision formally severed 
service connection for hypertension effective, on December 1, 
2003.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.  

Service connection for hypertension was severed in September 
2003 based on VA examination findings in October 2002, 
February 2003 and April 2003 that the veteran's hypertension 
was more likely than not essential hypertension and therefore 
not due to DM.  

After a careful consideration of the record under the law and 
regulations, the Board finds the high evidentiary burden of 
showing CUE has not been met in this case and that the 
severance of service connection was not proper.  

The Board observes that a finding of CUE must be based upon 
an error of fact or law, not a disagreement as to how facts 
were weighed or evaluated.  Here, the Board finds that the 
initial grant of service connection for hypertension is not 
shown to be untenable based on the extant law and facts.  

To be considered CUE, either the correct facts, as they were 
known at the time, must not have been before the adjudicator 
or the statutory or regulatory provisions extant at the time 
must have been incorrectly applied.  

As noted, the error must be undebatable and of the sort 
which, had if not been made, would have manifestly changed 
the outcome at the time it was made.  

In this case, the original grant of service connection by 
rating decision in November 2002 cited the VA examiner's 
conclusion on evaluation in October 2002 that the veteran's 
hypertension was essential and granted service connection for 
hypertension as secondary to service-connected DM, type II, 
under 38 C.F.R. § 3.310.  

The applicable law and regulations provide that service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  

Now, the evidentiary record includes VA examination reports 
in October 2002, February 2003 and April 2003 that concluded 
after review of the claims files and examination of the 
veteran that the hypertension was not related to his service-
connected DM.  However, consideration of this evidence in 
retrospect, would only serve to raise a difference of opinion 
as to how the facts were weighted in November 2002.  This 
cannot form the basis for a finding of CUE.  

Accordingly, the Board finds that the granting of service 
connection for hypertension by the rating decision in 
November 2002 is not shown to be untenable; and, therefore, 
the severance of service connection for hypertension was not 
proper.  


Service Connection Claims

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

Although the veteran asserts having PTSD due to service, the 
Board notes that there is no diagnosis of a psychiatric 
disability, including PTSD, either in service or after 
discharge and no credible evidence of a service stressor.  

When examined by VA in May 2002, it was concluded that the 
veteran did not have a psychiatric disorder.  

In summary, because there is no current diagnosis of PTSD 
based on a verified or verifiable service stressor, all of 
the elements required for service connection are not shown.  
Consequently, the claim of service connection for PTSD must 
be denied.  


Tinea Pedis

The service medical records do not contain any complaint or 
finding of a foot disorder, including tinea pedis.  

Although chronic tinea pedis was initially diagnosed in May 
2002, the veteran said on VA examination in February 2003 
that he had had intermittent problems with a fungal infection 
of the feet since the late 1970's and had used topical 
medication.  

It was concluded after a review of the claims files and 
evaluation of the veteran in February 2003 that the tinea 
pedis was less likely than not related to DM because the 
veteran had reported having tinea pedis since the 1970's, 
which is both several years after service discharge and 
before he began having problems with DM.  

It was noted by S.T.S., a private podiatrist, in September 
2007, that the veteran's foot infection was healing slowly as 
a result of his DM.  The Board finds that this September 2007 
statement does not establish an etiological connection 
between the claimed tinea pedis and his service-connected DM 
because it is not saying that the DM either caused or 
aggravated the tinea pedis itself.  Rather, Dr. S. is only 
talking about the time it takes for the veteran's foot 
infection of unspecified origin to heal.  

Consequently, the Board finds that service connection for 
tinea pedis is not warranted on either a direct or secondary 
basis.  


Impotence

The earliest reference to erectile dysfunction was on a VA 
examination in February 2003, when the veteran indicated that 
he might have told a health care provider in 1999 that he had 
such a problem.  

There is medical evidence both for and against the veteran's 
claim for impotence.  The evidence in favor of the claim 
consists of a July 2003 VA doctor's opinion and an August 
2003 VA examination report, both of which conclude that the 
veteran's erectile dysfunction is as likely as not related to 
his service-connected DM.  The July 2003 opinion does not 
note that the claims files were reviewed.  

The evidence against the claim consists of a February 2003 VA 
examination report in which it was concluded, after review of 
the claims files and examination of the veteran, that the 
erectile dysfunction was less likely than not secondary to DM 
because the erectile dysfunction predated the DM by 3 years 
and because the veteran had an 18 year history of smoking and 
was over 40, both of which were known etiologies of erectile 
dysfunction.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Because the VA examiner in February 2003 had reviewed the 
claims files and provided several rationales for the opinion, 
while the July and August 2003 statements in favor of the 
claim do not include any supporting rationale, the Board 
finds that the evidence against the claim for service 
connection for erectile dysfunction is more credible than the 
evidence in favor.  Consequently, service connection for 
impotence is denied.


Glaucoma

The service medical records show notations of macular 
degeneration and refractive error but do not mention 
glaucoma.  

The initial reference to glaucoma is on VA examination in May 
1985, when the impressions included glaucoma suspect.  
Bilateral open angle glaucoma was diagnosed beginning in 
January 1987.  

The diagnoses on VA neurological evaluation in October 2002 
included ocular trauma due to gunshot wound at age 16 and 
secondary glaucoma.  

The veteran was examined by the same VA optometrist in March 
2004 and March 2007, who reported that the veteran had 
diabetes without ocular manifestations.  It was noted in 
March 2004 that the veteran's glaucoma had not progressed any 
more than for a regular glaucoma patient; and it was reported 
in both March 2004 and March 2007 that, although diabetes was 
a risk factor for glaucoma, diabetes does not cause glaucoma.  
The examiner concluded that the veteran's diabetes was not 
related to service.  

There is no evidence on file that the veteran's glaucoma is 
related to service.  
Although there is current evidence of glaucoma and the 
veteran is service-connected for DM, service connection must 
also be denied for glaucoma on a secondary basis because 
there is no medical nexus evidence establishing a connection 
between any service-connected disability and his glaucoma, as 
required to warrant secondary service connection under 
Wallin.  

Therefore, service connection is also denied for glaucoma.  


Peripheral Neuropathy

There are no complaints or findings indicative of peripheral 
neuropathy in service, including on discharge examination in 
June 1971.  

The veteran complained of numbness and tingling in his 
fingers and hands on VA examination in October 2002, and 
peripheral neuropathy was initially noted in July 2003.  

According to the July 2003 statement from a VA physician, the 
veteran's peripheral neuropathy, which included numbness, 
tingling, and discomfortable feelings in the extremities, was 
the result of DM.  

Diabetic neuropathy was also reported by a private provider 
in July 2003.  Although it was concluded on VA examination in 
August 2003 that there was no evidence of peripheral 
neuropathy, the private medical reports for January 2005 and 
August 2007 reveal that the veteran was being treated for 
peripheral neuropathy.  

Based on the above, the Board finds that the veteran has 
peripheral neuropathy that as likely as not is due to 
service-connected DM.  By extending the benefit of the doubt 
to the veteran, service connection for peripheral neuropathy 
of the upper and lower extremities is warranted in this case.  

Due consideration has been given to the veteran's September 
2007 hearing testimony and the written assertions by and on 
behalf of the veteran.  Although the veteran can provide 
competent evidence as to his observations, he cannot provide 
competent evidence to establish the etiology of any current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has considered the doctrine of reasonable doubt in 
reaching the above decisions; however, as the preponderance 
of the evidence is against the veteran's claims of service 
for PTSD, tinea pedis, impotence and glaucoma, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

The severance of service connection for hypertension was not 
proper and is void.  

Service connection for PTSD is denied.  

Service connection for tinea pedis, to include as due to 
service-connected DM, is denied.  

Service connection for impotence, to include as secondary to 
service-connected DM, is denied.  

Service connection for glaucoma, to include as secondary to 
service-connected glaucoma, is denied.  

Service connection for peripheral neuropathy of the upper 
extremities as secondary to service-connected DM is granted.  

Service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected DM is granted.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


